


110 HR 3679 IH: State Video Tax Fairness Act of

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3679
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Conyers (for
			 himself, Mr. Cannon,
			 Mr. Boucher, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit discrimination in State taxation of
		  multichannel video programming distribution services.
	
	
		1.Short titleThis Act may be cited as the
			 State Video Tax Fairness Act of
			 2007.
		2.ProhibitionNo State shall impose a discriminatory tax
			 on any means of providing multichannel video programming distribution services,
			 including Internet protocol (or any successor protocol), direct broadcast
			 satellite delivery, and cable television services.
		3.DefinitionFor purposes of this Act, the term
			 discriminatory tax means any form of direct or indirect tax that
			 results in different net State charges being imposed on substantially
			 equivalent multichannel video programming services based on the means by which
			 those services are delivered.
		
